Citation Nr: 0031388	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  96-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for right maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connection for 
right maxillary sinusitis and assigned a noncompensable 
evaluation, effective October 19, 1993.  

The Board remanded the appeal in June 1997.  


FINDINGS OF FACT

1.  The veteran's service-connected right maxillary sinusitis 
is manifested by symptoms equating to discharge and 
infrequent headaches, but it does not result in three or more 
incapacitating episodes per year or more than six 
nonincapacitating episodes per year, nor is it severe with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

2.  The veteran's service-connected right maxillary sinusitis 
is more favorably rated under criteria in effect prior to 
October 7, 1996.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for right maxillary 
sinusitis from October 19, 1993, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 6513, prior to and from October 7, 
1996 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been afforded multiple VA examinations and a 
personal hearing.  He has been afforded the opportunity to 
submit treatment records and treatment records have been 
submitted.  The Board is satisfied that all relevant evidence 
has been obtained regarding the claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996.  61 Fed. 46,720-31 (1996) (now 
codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, new rating criteria may not 
have retroactive application.  38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, in this case, the Board has evaluated the 
veteran's service-connected right maxillary sinusitis under 
the old criteria both prior to and from October 7, 1996, and 
under the new criteria as well from October 7, 1996, finding 
that a more favorable rating occurs under the old criteria.  

A December 1993 letter from F. S., M.D., a private physician, 
reflects that X-rays of the veteran's sinuses were consistent 
with chronic sinusitis involving the right maxillary sinus.  
The reports of May and October 1994 VA ear, nose, and throat 
examinations reflect that the veteran complained of 
intermittent congestion and stuffiness in the right maxillary 
sinus.  He rarely took antibiotics for these symptoms.  The 
diagnosis included intermittent congestion and aching 
sensations in the right maxillary sinusitis.

November 1997 and June 1999 letters from P. B. C., M.D., a 
private physician, reflect that the veteran had received 
treatment from him for chronic sinus symptomatology including 
post nasal discharge, nasal congestion, and pain.  CT scan 
had revealed chronic sinusitis, particularly on the right.  
Headaches were also associated with the veteran's chronic, 
right maxillary sinus condition.  The June 1999 letter 
reflects that during an office visit of that month, the 
veteran was placed on a 20-day course of antibiotics and 
would be seen for follow-up.  

The private treatment records reflect that the veteran was 
seen in August 1997 with complaints relating to his sinuses.  

Reports of July 1998 and August 1999 VA ear, nose, and throat 
examinations reflect that the veteran reported that secondary 
to his right maxillary sinusitis he had used intermittent 
antibiotics as well as intermittent decongestants and nasal 
sprays.  Examinations were within normal limits.  

During the veteran's personal hearing in February 1996 he 
reported headaches.  In a November 1997 statement he also 
indicated that he had headaches and that he had frequent 
infections of sinusitis which required prescription nose 
drops.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The veteran has been evaluated as noncompensably disabling 
under Diagnostic Code 6513 of the Rating Schedule.  Prior to 
October 7, 1996, Diagnostic Code 6513 provided that maxillary 
sinusitis with X-ray manifestations only and symptoms that 
were mild or occasional warranted a noncompensable 
evaluation.  Moderate sinusitis with discharge or crusting or 
scabbing with infrequent headaches, warranted a 10 percent 
evaluation.  Severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence warranted a 
30 percent evaluation.  From October 7, 1996, Diagnostic 
Code 6513 provides that a noncompensable evaluation will be 
assigned for sinusitis that is detected by X-ray only.  Where 
there are 1 or 2 incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; 3 to 6 nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 10 percent evaluation is 
warranted.  Where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; more than six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 30 percent evaluation is warranted.  A note 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

Throughout the course of the veteran's appeal the competent 
medical evidence has indicated that chronic maxillary 
sinusitis on the right is shown by X-ray and CT scan.  
Further, the veteran has consistently reported that he 
experiences headaches and congestion related to his sinusitis 
and competent medical evidence has associated these symptoms 
with his sinusitis.  Therefore, the Board concludes that 
symptoms relating to the veteran's sinusitis are greater than 
that anticipated by the noncompensable evaluation under 
Diagnostic Code 6513 in effect, both prior to and from 
October 7, 1996.  While the record does not indicate that the 
veteran has crusting or scabbing, he does have headaches and 
congestion.  Therefore, the Board concludes that the evidence 
is in equipoise with respect to whether or not the symptoms 
associated with the veteran's right maxillary sinusitis more 
nearly approximate the criteria for a 10 percent evaluation 
under Diagnostic Code 6513 in effect prior to October 7, 
1996.  In resolving all doubt in the veteran's behalf a 10 
percent evaluation is warranted from October 19, 1993.  

However, there is no competent medical evidence that the 
veteran experiences frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Rather, the competent medical evidence 
limits symptoms associated with the veteran's sinusitis to 
some congestion, headaches, tenderness, and aching, and 
indicates that he rarely takes antibiotics for these 
symptoms.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 10 percent granted 
herein under Diagnostic Code 6513 in effect prior to October 
7, 1996.  

Further, there is no competent medical evidence that the 
veteran experiences three or more incapacitating episodes per 
year of sinusitis that require bed rest and treatment by a 
physician.  Rather, the competent medical evidence indicates 
that the veteran was seen in August 1977 with complaints 
relating to sinuses and that he was seen again in June 1999, 
at which time he was prescribed a 20-day course of 
antibiotics.  There is no competent medical evidence that the 
veteran has been prescribed antibiotic treatment lasting 4 to 
6 weeks, noting that the evidence indicates that the longest 
antibiotics prescribed was for 20 days.  Nor is there any 
evidence indicating that the veteran has more than six 
nonincapacitating episodes per year of sinusitis that are 
characterized by headaches, pain, and purulent discharge or 
crusting.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 10 percent assigned 
herein under Diagnostic Code 6513 in effect from October 7, 
1996.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the veteran's right maxillary 
sinusitis has not required hospitalization and there is no 
indication that it has caused marked interference with any 
employment.  


ORDER

An increased rating of 10 percent for right maxillary 
sinusitis from October 19, 1993, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -

- 1 -


